 

Exhibit 10.102

 

ADDITIONAL ISSUANCE AGREEMENT

 

This Additional Issuance Agreement (this “Agreement”), dated as of November 8,
2019, is made pursuant to Section 4.13 of that certain Securities Purchase
Agreement, dated as of September 27, 2019 (the “Purchase Agreement”), as
amended, by and between Ideanomics, Inc. (the “Company”) and ID Ventures 7, LLC
(the “Purchaser”) for the purchase of the Company’s 10% Senior Secured
Convertible Debentures due March 27, 2021 (the “Additional Debenture”), shares
of Common Stock (“Additional Shares”) and Common Stock Purchase Warrants
(“Additional Warrants” and together with the Additional Debentures and
Additional Shares, the “Additional Securities”). Capitalized terms used and not
otherwise defined herein that are defined in the Purchase Agreement shall have
the meanings given such terms in the Purchase Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereby agree as follows:

 

1.       Issuance of Additional Debenture, Additional Shares and Additional
Warrants. The Company hereby agrees to issue to the Purchaser, and the Purchaser
hereby agrees to purchase, an Additional Debenture in the aggregate principal
amount of $250,000, which Additional Debenture shall otherwise be in the form of
the Debenture along with Additional Warrants to purchase up to 375,000 shares of
Common Stock, which Additional Warrant shall otherwise be in the form of the
Warrant and 260,000 Additional Shares (100,000 Additional Shares pursuant to
this Agreement and 160,000 shares pursuant to the Additional Issuance Agreement
dated October 29, 2019). The Company shall promptly deliver to the Purchaser the
Additional Securities.

 

2.       Documents. The rights and obligations of the Purchaser and of the
Company with respect to the Additional Securities, Additional Shares and the
shares of Common Stock issuable under the Additional Securities (the “New
Underlying Shares”) shall be identical in all respects to the rights and
obligations of such Purchaser and of the Company with respect to the Debentures,
the Warrants and the Underlying Shares issued and issuable pursuant to the
Purchase Agreement. Any rights of a Purchaser or covenants of the Company which
are dependent on such Purchaser holding securities of the Company or which are
determined in magnitude by such Purchaser’s purchase of securities pursuant to
the Purchase Agreement shall be deemed to include any securities purchased or
issuable hereunder. The Purchase Agreement is hereby amended so that the term
“Debentures” includes the Additional Debenture, the term “Warrant” includes the
Additional Warrant, the term “Shares” includes the “Additional Shares” and the
term “Underlying Shares” includes the New Underlying Shares.

 

3.       Security Interest. Company hereby acknowledges and agrees that the
security interests granted to the holders of the Existing Debentures and
Debentures pursuant to the Existing Security Agreement applies to and covers the
obligations of the Company to the Purchasers evidenced by the Additional
Debentures and (b) the Additional Debentures rank pari passu to the Existing
Debentures and the Debentures.

 



1

 

 

4.       Subsidiary Guarantee. The Additional Debenture constitutes an
“Obligation” under the Subsidiary Guarantee as if the Additional Debentures were
Debentures issued pursuant to the Purchase Agreement.

 

5.       Representations and Warranties of the Company. The Company hereby makes
to the Purchaser the following representations and warranties:

 

(a)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, its board of directors
or its stockholders in connection therewith. This Agreement has been duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)       No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents; or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any Lien (except as contemplated by
the Security Documents) upon any of the properties or assets of the Company in
connection with, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
such Company is a party or by which any property or asset of the Company is
bound or affected; or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company is bound or
affected, except, in the case of each of clauses (ii) and (iii), such as could
not have or reasonably be expected to result in a Material Adverse Effect.

 



2

 

 

(c)       Issuance of the Additional Securities. The Additional Securities are
duly authorized and, upon the execution of this Agreement by a Purchaser, will
be duly and validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents. The Additional Underlying Shares, when issued in
accordance with the terms of the Additional Securities, will be validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the
Company. The Company has reserved from its duly authorized capital stock a
number of shares of Common Stock for issuance of the Additional Underlying
Shares at least equal to the Required Minimum on the date hereof.

 

(d)       Affirmation of Prior Representations and Warranties. Except as set
forth on Schedule 4(d) hereto, the Company hereby represents and warrants to
each Purchaser that the Company’s representations and warranties listed in
Section 3.1 of the Purchase Agreement are true and correct as of the date
hereof.

 

4.       Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof to the Company as follows:

 

(a)       Authority. The execution, delivery and performance by such Purchaser
of the transactions contemplated by this Agreement have been duly authorized by
all necessary corporate or similar action on the part of such Purchaser. This
Agreement has been duly executed by such Purchaser and, when delivered by such
Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of such Purchaser, enforceable against it in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(b)       Own Account. Such Purchaser (i) understands that the Additional
Securities are “restricted security” and have not been registered under the
Securities Act or any applicable state securities law, (ii) is acquiring the
Additional Securities as principal for its own account and not with a view to or
for distributing or reselling such Additional Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, (iii)
has no present intention of distributing any of such securities in violation of
the Securities Act or any applicable state securities law and (iv) has no
arrangement or understanding with any other persons regarding the distribution
of such Additional Securities (this representation and warranty not limiting
such Purchaser’s right to sell the Additional Underlying Shares pursuant to the
Registration Statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law. Such Purchaser is acquiring the Additional Securities
hereunder in the ordinary course of its business. Such Purchaser does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Additional Securities or Additional Underlying Shares.

 



3

 

 

(c)       Purchaser Status. Such Purchaser is an “accredited investor” as
defined in Rule 501 under the Securities Act.

 

(d)       General Solicitation. Such Purchaser is not purchasing the Additional
Securities as a result of any advertisement, article, notice or other
communication regarding the Additional Securities published in any newspaper,
magazine or similar media or broadcast over television or radio or presented at
any seminar or any other general solicitation or general advertisement.

 

5.       Public Disclosure. The Company shall, on or before 9 am ET on the
Trading Day immediately following the date hereof, issue a Current Report on
Form 8-K, reasonably acceptable to the Purchaser, disclosing the material terms
of the transactions contemplated hereby and attaching this Agreement as an
exhibit thereto. The Company shall consult with the Purchaser in issuing any
other press releases with respect to the transactions contemplated hereby.

 

6.       Delivery of Opinion. Concurrently herewith, the Company shall deliver
to the Purchaser an opinion of counsel regarding this Agreement and the issuance
of the Additional Securities in form and substance reasonably acceptable to the
Purchaser.

 

7.       Effect on Transaction Documents. Except as expressly set forth above,
all of the terms and conditions of the Transaction Documents shall continue in
full force and effect after the execution of this Agreement and shall not be in
any way changed, modified or superseded by the terms set forth herein,
including, but not limited to, any other obligations the Company may have to the
Purchaser under the Transaction Documents. Notwithstanding the foregoing, this
Agreement shall be deemed for all purposes as an amendment to any Transaction
Document as required to serve the purposes hereof, and in the event of any
conflict between the terms and provisions of the Debentures or any other
Transaction Document, on the one hand, and the terms and provisions of this
Agreement, on the other hand, the terms and provisions of this Agreement shall
prevail.

 

8.       Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given,
unless the same shall be in writing and signed by the Company and each
Purchaser.

 

9.       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be delivered as set forth
in the Purchase Agreement.

 

10.       Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Purchaser. The Company may not assign
(except by merger) its rights or obligations hereunder without the prior written
consent of the Purchaser of the then-outstanding Securities. The Purchaser may
assign their rights hereunder in the manner and to the Persons as permitted
under the Purchase Agreement.

 



4

 

 

11.       Execution and Counterparts. This Agreement may be executed in two or
more counterparts, all of which when taken together shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

12.       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be determined in
accordance with the provisions of the Purchase Agreement.

 

13.       Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

14.       Headings. The headings in this Agreement are for convenience only, do
not constitute a part of the Agreement and shall not be deemed to limit or
affect any of the provisions hereof.

 

15.       Fees and expenses. At the closing, the Company has agreed to reimburse
the Purchaser $5,000 for its fees and expenses. The Company shall deliver to
each Purchaser, prior to closing, a completed and executed copy of a closing
statement, for the closing of the purchase and sale of the Additional
Securities, otherwise in the form attached to the Purchase Agreement.

 

[SIGNATURE PAGE FOLLOWS]

 



5

 

 

NOVEMBER 8th 2019 Issuance

 

Executed as of the first date written above by the undersigned duly authorized
representatives of the Company and the Purchaser:

 

IDEANOMICS, INC.

 

By: [tm205387d1_ex10-102img001.jpg]      Name: Conor McCarthy     Title: CFO  

 

Name of Purchaser: ID Ventures 7, LLC  

 

Signature of Authorized Signatory: [tm205387d1_ex10-102img002.jpg]   

 

Name of Authorized Signatory: Antonio Ruiz-Gimenez  

 

Title of Authorized Signatory: Managing Partner  

 

Subscription Amount: $250,000       Principal Amount: $250,000       Warrant
Shares: 375,000       Shares: 260,000  

 



6

 